Title: To Thomas Jefferson from Bernard Peyton, 23 October 1823
From: Peyton, Bernard
To: Jefferson, Thomas


                        Dear Sir,
                        
                            Richd
                            23d Octr 1823—
                        
                    I have just learn’t, by a letter from my Brother, that his Bag of Old Java Coffee, had been left in Charlottesville for you, & yours carried on to him, thro’ mistake, both being in the same Waggon, & exactly alike, except, that yours weighed 154℔,  & his only 120℔—I have corrected this however, by charging him, & crediting you, with the difference, on my Books—I have some fears however, that no Bag may have been left for you, with Raphael, as the bags were very distinctly marked, & scarcely to be mistaken for each other—should this prove to be the case, do let me know, that the Waggoner, who is perfectly responsible, may be held accountable for it—Your several dfts: have been duly honor’d, & your curtail at Virginia Bank, due on the 21st, paid. I have recently recd, from Mr. Trumbull of New York, & forwarded on to you, to the care of Raphael, a Box of engravings, which hope have reached you safely—With great respect Dr sirYours very Truly
                        Bernard Peyton